        Case 1:20-cv-03747-NRN Document 121-3 Filed 06/24/21 USDC Colorado Page 1 of 4




From:                               Garnett, Stanley
Sent:                               Wednesday, February 10, 2021 7:30 PM
To:                                 Ernie Walker
Cc:                                 Ryan Bergsieker; Meschke, David B.; DuPey, Bridget C.
Subject:                            Re: O’Rourke matter


Ernie,

I am committed to continued good faith communications with you and your co counsel and see no reason from our
couple of conversations that would warrant “written only” communications going forward. But, I will honor your request
as a courtesy.

Let me know your clients’ positions when you have them.

Best,

Stanley L. Garnett
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO. 80202
303.223.1286 tel
303.668.3113 cell
Sgarnett@bhfs.com




         On Feb 10, 2021, at 5:27 PM, Ernie Walker <ernestjwalker@gmail.com> wrote:


         Good afternoon Stan:

         I wanted to acknowledge receipt of your client's response. However, I have not yet received any
         response to our request from Mr. Bergsieker or anyone on his team on behalf of Facebook.

         Also, given the posture your client has taken and the apparent confusing communications we have had, I
         must request that all future communication be in writing.

         Thank you,
         Ernie

         On Tue, Feb 9, 2021 at 6:26 PM Garnett, Stanley <SGarnett@bhfs.com> wrote:                       Exhibit 2
           Ernie,

           My client has significant problems with this lawsuit. Until it is dismissed with prejudice, Dominion must
           disclose its existence on numerous forms and other disclosures as it interacts with clients across the
           United States. As detailed in our correspondence of February 3, this case appears to have no merit,
           factually or legally. We can’t conceive of a manner to improve it by amendment and my instructions
                                                              1
Case 1:20-cv-03747-NRN Document 121-3 Filed 06/24/21 USDC Colorado Page 2 of 4


  are to obtain its dismissal with prejudice, whether by Motion to Dismiss, or by Plaintiffs voluntary
  dismissal, as quickly as possible and to pursue appropriate sanctions.

  In Dominion’s opinion, further extensions only delay the resolution of this case and its dismissal with
  prejudice.

  Stanley L. Garnett

  Brownstein Hyatt Farber Schreck, LLP

  410 Seventeenth Street, Suite 2200

  Denver, CO. 80202

  303.223.1286 tel

  303.668.3113 cell

  Sgarnett@bhfs.com




  Brownstein Hyatt Farber Schreck: celebrating 50 years of leadership at the intersection of business, law and
  politics.

  From: Ernie Walker [mailto:ernestjwalker@gmail.com]
  Sent: Tuesday, February 09, 2021 4:48 PM
  To: Garnett, Stanley
  Cc: Ryan Bergsieker; Meschke, David B.; DuPey, Bridget C.
  Subject: Re: O’Rourke matter

  Stan:

  The only Defendants that have been served so far are Dominion and Facebook, so the dates to extend
  would be for any responsive pleadings from either Dominion or Facebook. It may be easier to set a
  date by which we would advise you of our client's position regarding whether to dismiss, followed by
  dates for responses from Dominion and Facebook.

  Thanks,

  Ernie

  On Tue, Feb 9, 2021 at 4:29 PM Garnett, Stanley <SGarnett@bhfs.com> wrote:

   Thanks, Ernie. That much I understood, but the only deadlines, currently, apply to Facebook and
   Dominion who are the only defendants who have been served.

   So, extension of which deadlines, was my question?


                                                         2
Case 1:20-cv-03747-NRN Document 121-3 Filed 06/24/21 USDC Colorado Page 3 of 4


   Thanks,

   Stanley L. Garnett

   Brownstein Hyatt Farber Schreck, LLP

   410 Seventeenth Street, Suite 2200

   Denver, CO. 80202

   303.223.1286 tel

   303.668.3113 cell

   Sgarnett@bhfs.com




   Brownstein Hyatt Farber Schreck: celebrating 50 years of leadership at the intersection of business, law and
   politics.

   From: Ernie Walker [mailto:ernestjwalker@gmail.com]
   Sent: Tuesday, February 09, 2021 4:13 PM
   To: Garnett, Stanley
   Cc: Ryan Bergsieker; Meschke, David B.; DuPey, Bridget C.
   Subject: Re: O’Rourke matter

   Stan:

   I apologize for the confusion, and thank you for the introduction to Ryan. I had asked that we stay
   current deadlines, but I realize we really did not set a specific amount of time for the stay.

   We are still flexible regarding the amount of time, and I think 30 days would be sufficient. We could
   set specific dates for responses if you prefer.

   Please let me know if your clients are agreeable to a stay period.

   Thank you,

   Ernie

   On Tue, Feb 9, 2021 at 3:54 PM Garnett, Stanley <SGarnett@bhfs.com> wrote:

    Ernie,

    I had a call this afternoon with Ryan Bergsieker who represents Facebook. I related our conversation
    but, in doing so, realized that i wasn’t entirely clear what you were requesting.



                                                        3
Case 1:20-cv-03747-NRN Document 121-3 Filed 06/24/21 USDC Colorado Page 4 of 4


    He is cc’ed here, and I encourage you to reach out to him directly to convey your request and learn
    Facebook’s position.

    Best,

    Stanley L. Garnett

    Brownstein Hyatt Farber Schreck, LLP

    410 Seventeenth Street, Suite 2200

    Denver, CO. 80202

    303.223.1286 tel

    303.668.3113 cell

    Sgarnett@bhfs.com



    STATEMENT OF CONFIDENTIALITY & DISCLAIMER: The information contained in this email message is
    attorney privileged and confidential, intended only for the use of the individual or entity named
    above. If the reader of this message is not the intended recipient, you are hereby notified that any
    dissemination, distribution or copy of this email is strictly prohibited. If you have received this email
    in error, please notify us immediately by calling (303) 223-1300 and delete the message. Thank you.



   STATEMENT OF CONFIDENTIALITY & DISCLAIMER: The information contained in this email message is
   attorney privileged and confidential, intended only for the use of the individual or entity named
   above. If the reader of this message is not the intended recipient, you are hereby notified that any
   dissemination, distribution or copy of this email is strictly prohibited. If you have received this email in
   error, please notify us immediately by calling (303) 223-1300 and delete the message. Thank you.



  STATEMENT OF CONFIDENTIALITY & DISCLAIMER: The information contained in this email message is
  attorney privileged and confidential, intended only for the use of the individual or entity named above.
  If the reader of this message is not the intended recipient, you are hereby notified that any
  dissemination, distribution or copy of this email is strictly prohibited. If you have received this email in
  error, please notify us immediately by calling (303) 223-1300 and delete the message. Thank you.




                                                       4
